UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2110


ERIC EMANUEL TAYLOR,

                Plaintiff - Appellant,

          v.

BARACK HUSSEIN OBAMA, The President of the United States of
America; JOHN G. ROBERTS, JR.; ANTHONY M. KENNEDY; ANTONIN
SCALIA; CLARENCE THOMAS; ELENA KAGAN; SAMUEL A. ALITO JR.;
SONIA SOTOMAYOR; STEPHEN G. BREYER; THE SUPREME COURT OF THE
UNITED STATES OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:12-cv-00448-RGD-FBS)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Emanuel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric   Emanuel   Taylor   seeks     to    appeal   the   district

court’s order dismissing without prejudice for failure to state

a claim his amended complaint.      On appeal, we confine our review

to the issues raised in the Appellant’s brief.           See 4th Cir. R.

34(b).   Because Taylor does not challenge in his informal brief

the basis for the district court’s disposition, he has forfeited

appellate review of the court’s order.             Accordingly, we affirm

the district court’s judgment.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                    2